ot tax_exempt_and_government_entities_division uics department of the treasury internal_revenue_service washington d f sep 20p4 i lfba 7s legend taxpayer a company m insurance_company n company o individual d individual e company p company q company r company s company t court cp connecticut s state t date date date date date date date date month sec_1 and amount amount amount dear concerning the status of a contribution taxpayer a terminated employment with com the facts upon which you base your requests are as follows any p a licensed securities broker-dealer yer a authorized companies p and q to this is in response to a ruling_request dated to your individual_retirement_account ira induced by representations made by employees of co and company q a registered investment_advisor taxp manage the investment of his qualified retirement fund any m which sponsored one or more eaning of sec_401 of the internal termination taxpayer a was entitled to er a is a resident of state t in retirement plans represented to be qualified within the revenue code in which taxpayer a participated at h receive distributions from said retirement plans taxpa q taxpayer a rolled over distributions upon the advice of representatives of companies p and received respectively from the qualified retirement pl4n s maintained by company m into an individual_retirement_annuity described in code sectio taxpayer a rolled over amount on date sec_1 and taxpayer a’s ira annuity had decreased significantly the distributor of insurance_company n products co b issued by insurance_company n insurance_company n is a state s_corporation authoriz company n sells financial products primarily to indivi independent financial advisors and other distribution c investment firms and financial institutions on or about date taxpayer a along with oth in court cp state t a court of competent jurisdiction als most of its sales are made through annels including but not limited to similarly situated taxpayers filed a lawsuit gainst insurance_company n company o any p company q company r company 'd to do business in state t insurance as of date the value of page s individual d and individual e individuals d and e s the lawsuit alleged that individuals d and e and c recommended the ira annuity purchased by taxpayer pwned and operated companies p q r and panies p through s sold and or the lawsuit contains a factual allegation to the effect tha captioned group annuity application_for participation these applications were either signed by individual d along with a reference to company p as the agent’s firth individual e as agent and to company p as firm on indicate that individual d and individual e also was act company n in procuring the sale of the annuity each plaintiff signed a document for submission to insurance_company n individual e who was listed as agent the reference to either individual d or e application itself was intended to hg simultaneously as an agent of insurance a sample group annuity application_for participation submitted with taxpayer a’s ruling_request indicates that at qualified ira_annuities may be purchased from insurance_company n attached to the copy of the lawsuit nd individuals d and e breached their the lawsuit alleged that companies p through s a chase and selling him an ira annuity as a fiduciary duty to taxpayer a by both advising him to p ement plans insurance_company n was vehicle to receive distributions made from qualified reti its agents company p and individuals d vicariously liable for said breaches of fiduciary duty by e defrauded taxpayer a by either and e companies p through s and individuals d om him when they sold him his ira intentionally misrepresenting or omitting material facts ‘epresentations when he purchased his ira annuity furthermore taxpayer a relied upon said mi ere acting within the scope of their duties annuity finally company p and individuals d and e fraudulent misrepresentations and as agents of insurance_company n when they made the bonstructive fraud against taxpayer a in omissions all of the named defendants committed and individuals d and e were acting within selling him his ira annuity furthermore company p ly n when they committed constructive the scope of their duties as agents of insurance compan he were negligent when they sold an ira fraud companies p through s and individuals d an line in value of taxpayer a’s ira annuity annuity to taxpayer a which negligence caused the dec acting within the scope of their duties as furthermore company p and individuals d and e were recommended and sold the ira annuity to agents of insurance_company n when they negligently taxpayer a and companies p through s and individuals d and e negligently misrepresented and negligently failed to disclose material facts to taxp which negligence caused the decline in value of taxpay company p and individuals d and e were acting withir insurance_company n when they made their negligent negligently failed to disclose material facts ayer a when they sold him his ira annuity er a’s ira annuity furthermore ithe scope of their duties as agents of fisrepresentations and when they in month sec_1 and taxpayer a entered into as n and company o pursuant to which insurance comp money in exchange for his agreeing to the dismissal of under the terms of the settlement taxpayer a received settlement provides that fement agreement with insurance_company ry n agreed to pay taxpayer a a sum of the above-referenced date amount in relevant part article of the lawsuit insurance_company n shall make separate transfers of the surrender amounts for each of the plaintiff's annuities to plaintiff's respective designees within seven business days after the processing of such paperwork from documentation contained in the file it appears that result of arm’s-length negotiations between various p pursuant to the settlement agreement the date company o companies p through s and individuals i and e was dismissed payment was made by check from the above-referenced settlement was the ies with adverse interests wsuit against insurance_company n the above referenced amo on or about date insurance_company n to taxpayer a said check was taxpayer a’s counsel on or about date ' ach said counsel to taxpayer a amount represents am leposited into a_trust account maintained by k in the amount of amount was issued by unt less attorney’s fees on or about date his name with company t of code sec_408 the date amount was paid to taxpayer a said date taxpayer a contributed am unt into an ira set up and maintained in it has been represented thaf said contributory ira met the requirements contributiow was made within days of date it has been represented that pursuant to article of the taxpayer a’s ira annuity which consisted of the ira as a result of the settlement referenced herein less the by insurance_company n by means of a direct trustee account maintained with company t settlement agreement the value of annuity value exclusive of amounts received pplicable surrender charge was transferred o trustee transfer to the taxpayer’s tra it has also been represented that the sum of the settleme and of the amounts transferred to taxpayer a’s compahty t ira referenced in the paragraph immediately above did not exceed amount nt proceeds paid to taxpayer a amount based upon the foregoing you request the following ruling that taxpayer a’s receipt of amount from in described settlement of a lawsuit and its subseq maintained in his name with company t consti meaning of sec_408 of the intern surance company n pursuant to the above ent contribution into an ira set up and lites a valid rollover transaction within the al revenue code a of the code provides that for purposes of with respect to the requested letter_ruling sec_408 eans a_trust created or organized in the this section the term individual_retirement_account nj or his beneficiaries but only if the written united_states for the exclusive benefit of an individual quirements among these requirements is governing instrument creating the trust meets certain re states that except in the case of a rollover the one found in paragraph of sec_408 which c a b or e contribution described in subsection d in sec_4 no contribution will be accepted unless it is in cash andl contributions will not be accepted for the axable year under sec_219 on taxable_year in excess of the amount in effect for such behalf of any individual for the tax treatment of distributions from sec_408 of the code provides the general_rule iras this section provides in pertinent part that except as otherwise provided in subsection d page pment plan or under an individual retirement any amount_paid or distributed out of an individual retir annuity shall be included in gross_income by the payee gr r distributee as the case may be in the manner provided under sec_72 sec_408 of the code establishes an exception ib the contribution rules of sec_408 trtain transactions characterized as rollover and the income inclusion rule_of sec_408 for c scribed in paragraph as a rollover_contributions under sec_408 an amount is de ns a and b contribution if it meets the requirements of subparagrap subparagraph a of sec_408 of the code state sec_408 does not apply to any amount_paid or dis account or individual_retirement_annuity to the individu is maintained if -- i the entire amount received includ into an individual_retirement_account or individual retire contract for the benefit of such individual not later than receives the payment or distribution s in pertinent part that paragraph of tributed out of an individual retirement al for whose benefit the account or annuity g money and any other_property is paid nent annuity other than an endowment the 60th day after the day on which he - subparagraph b of sec_408 in short provide amount described in subparagraph a i received by an if at any time during the 1-year period ending on the day any other amount described in that subparagraph from includible in his gross_income because of the application s that this paragraph does not apply to any individual from an ira account or annuity of such receipt such individual received ira account or annuity which was not of this paragraph with respect to the requested letter_ruling it has been r presented that taxpayer a and other similarly situated taxpayers initiated a lawsuit in a cour t of competent jurisdiction against various defendants named in the lawsuit including insurance c mpany n relating to a significant loss in value of ira annuity described in code sec_408 various causes of said loss of value relating to activities company o or other named parties allegedly acting as lawsuit was settled pursuant to said settlement taxpay deducted amount which he subsequently rolled into within days of receipt owned by taxpayer a the lawsuit alleged taken either by insurance_company n the agents of insurance_company n said rer a recovered after attorney’s fees were an ira described in code sec_408 the above reference settlement proceeds were designed annuity amounts lost due to alleged misconduct on the te of a number of defendants including e issuance of the check in amount by insurance_company n no distribution occurred until t insurance_company n to replace a portion of taxpayer a’s ira accordingly based on the specific facts and so taxpayer a’s receipt of amount from insurance co his original ira annuity pursuant to the above-referen said amount to the newly-established individual retir valid rollover thus with respect to your ruling reques compan contained herein we hold that yany n as the replacement of a portion of e lawsuit settlement and the payment of ment account at company t represents a we conclude as follows that taxpayer a’s receipt of amount from insurance’ described settlement of a lawsuit and its subsequent con company n pursuant to the above ibution into an ira set up and maintained mage in his name with company t constitutes a valid rollovef transaction within the meaning of sec_408 of the internal_revenue_code this ruling letter is based on the assumption that taxpa sec_408 as represented it also assumes that the a e the name of taxpayer a described above meets the req s represented additionally it assumes the correctness respect thereto er a’s ira annuity was described in code yntributory ira set up and maintained in uirements of code sec_408 as all facts and representations made with a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you have any questions concerning this letter_ruling please contact not a toll-free number or esquire id fax who may be reached at enclosures deleted copy of this letter notice of intention to disclose sinderely yours fran es v sloar manager employee_plans technical group
